Citation Nr: 1521833	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-28 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right (dominant) shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to December 2003. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which-in pertinent part, denied the benefit sought on appeal.  The Veteran perfected an appeal.  Service connection is already in effect for right upper extremity radiculopathy associated with the post-operative cervical spine stenosis residuals.  Thus, the Board has styled the issue as shown on the title page.

The February 2012 rating decision also denied entitlement to service connection for bowel problems due to diminished rectal tone and bilateral lower extremity radiculopathy, all due to the cervical spine surgery residuals.  In a September 2014 rating decision, an RO decision review officer (DRO) granted service connection for those disabilities and assigned an initial 40-percent rating for the right lower extremity symptoms, and 30 percent for the left; and, noncompensable for the bowel symptoms, all effective in September 2010.  There is no indication in the claims file that the Veteran appealed either the assigned initial rating or effective date.  Hence, those issues are not before the Board and will not be addressed in the action below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In May 2014, the Veteran appeared at an RO hearing before a DRO.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a right shoulder disability as the result of surgery for his service connected neck disability in February 2010.

The November 2010 VA examination report reflects that the examiner noted a right shoulder deformity and muscle spasm.  He stated, however, that due to the absence of a pre-surgery baseline, he could not opine on any causal connection to the cervical spine surgery except via speculation.  This weighs neither for nor against the claim.  , 573 F.3d 1282 (Fed. Cir. 2009).  The examiner did not note or comment on a September 2003, pre-surgery private medical entry that noted a right shoulder X-ray was interpreted as negative.  The RO then arranged an examination in December 2011 to determine if the Veteran's current right shoulder symptoms were due to the symptoms for which he was treated in service.  The examiner opined, No, as post-operative entries noted the Veteran's right shoulder symptoms resolved after the cervical spine surgery, then resumed in 2008.  The examiner opined the Veteran's symptoms were due to an old fracture that was not present on 2008 X-rays.

The second examiner provided no opinion as to whether the current shoulder disability was related to the February 2010 surgery.  The December 2011 examination report reflects that the examiner did not comment on a December 2011 X-ray that revealed suspect subscapularis tendinopathy possibly related to right shoulder high riding, which is the deformity noted at the November 2010 examination.  Thus, further medical assessment is needed to determine whether the Veteran has a right shoulder orthopedic disability that is causally connected to the cervical spine surgery residuals.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination of the Veteran's right shoulder by a physician.

The examiner should review the claims file.  The examiner is specifically referred to the service treatment records (STR) showing right shoulder complaints and treatment, the report of neck surgery during service in 2003, the February 2010 VA neck surgery reports, and the November 2010 and December 2011 VA examination reports.  The examiner's attention is directed to pages 24 to 26 of the STR, where a right shoulder X-ray taken prior to the first cervical spine surgery was interpreted as normal; and, the post-operative entry that noted right shoulder diminished sensation may have been related to "positioning from surgery."  Further, refer the examiner to a December 2011 right shoulder X-ray that showed suspect subscapularis tendinopathy possibly related to high riding of the right shoulder.  Instruct the examiner that the Veteran's lay report of his right shoulder history must be considered.

The examiner should answer the following questions:

Is the elevated right shoulder and muscle spasm noted on the November 2010 VA examination; or the right shoulder deformity and fracture residuals noted on the December 2011 examination; a result of the February 2010 neck surgery?

If not a direct result of the surgery, is any current right shoulder disability otherwise caused or aggravated by the cervical spine disability or surgery for that disability?

Is any current right shoulder disability otherwise the result of a disease or injury in service, include neck and shoulder symptoms noted during service?  

The examiner should provide reasons for these opinions.  If the requested opinion cannot be rendered without resort to speculation, the examiner should advise what additional information is needed to provide the needed opinion; and whether the inability is due to the limits of the examiner's knowledge; or is instead due to the limits of medical knowledge in general.

3.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

